Case 21-11466-elf        Doc 117      Filed 09/01/21 Entered 09/01/21 17:30:33           Desc Main
                                      Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
  In re:                                              :
                                                      :   Chapter 11
  1121 PIER VILLAGE LLC,                              :
  PENN TREATY HOMES LLC,                              :   Lead Case No. 21-11466-ELF
  2626 FRANKFORD LLC,                                 :
  285 KINGSLAND LLC,                                  :   Jointly Administered
  231 E 123 LLC,                                      :
  193 HANCOCK LLC,                                    :   Hearing Date: September 27, 2021
                                                      :   Hearing Time: 9:00 a.m.
                                                          Hearing Place: Courtroom #1
                           Debtors.                   :
                                                      :

           NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

        1121 Pier Village LLC, Penn Treaty Homes LLC and 2626 Frankford LLC (the “Debtors”),
by and through their counsel, Obermayer Rebmann Maxwell & Hippel, LLP, have filed a Motion
for Entry of an Order Granting (a) Debtors Authority to Obtain Post-petition Financing on Terms
Described Herein, (b) Granting Post-petition Lender Liens and Super-priority Administrative
Expense Status Pursuant to 11 U.S.C. §§ 364(c)(1), (2) and (3) and 364(d) of title 11 of United
States Code, (c) Granting Relief from Automatic Stay Pursuant to Section 362 of the Bankruptcy
Code and (d) Authorizing Debtors to Enter into Agreements with an Entity Associated with 724
Group Investments, LLC and DIO Industrials LLC (the “Motion”).

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case (if you do not have an attorney, you may
wish to consult an attorney).

        1.     If you do not want the Court to grant the relief sought in the Motion, or if you want
the Court to consider your views on the Motion, then on or before September 15, 2021 you or
your attorney must do all of the following:

               (a)   File an answer explaining your position at the United States Bankruptcy
        Court, 900 Market Street, Suite 400, Philadelphia, PA 19107-4299

                If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it
        early enough so that it will be received on or before the date stated above; and




OMC\4828-7217-5097.v1-9/1/21
Case 21-11466-elf        Doc 117     Filed 09/01/21 Entered 09/01/21 17:30:33          Desc Main
                                     Document     Page 2 of 2



                (b)      Mail a copy to the attorney for the Movant:

                                 Edmond M. George, Esquire
                          OBERMAYER REBMANN MAXWELL & HIPPEL, LLP
                                Centre Square West, Suite 3400
                                      1500 Market Street
                                    Philadelphia, PA 19102
                                  Telephone: (215) 665-3140
                                  Facsimile: (215) 665-3165

       2.     If you or your attorney do not take the steps described above and attend the hearing,
the Court may enter an Order granting the relief requested in the Motion.

       3.      A hearing on the Motion is scheduled to be held before the Honorable Eric L. Frank
on September 27, 2021 at 9:00 a.m., in Courtroom #1, U.S. Bankruptcy Court, 900 Market Street,
Philadelphia, PA 19107-4299.

        4.     If a copy of the Motion is not enclosed, a copy of the Motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      5.      You may contact the Bankruptcy Clerk’s Office at 215-408-2800 to determine
whether the hearing has been canceled because no one filed a response thereto.


Dated: September 1, 2021                  By: /s/ Michael D. Vagnoni
                                              Edmond M. George, Esquire
                                               Michael D. Vagnoni, Esquire
                                              Obermayer Rebmann Maxwell & Hippel LLP
                                              Centre Square West
                                              1500 Market Street, Suite 3400
                                              Philadelphia, PA 19102
                                              Telephone: (215) 665-3140
                                              Facsimile: (215) 665-3165
                                              Proposed Counsel to the Debtors




OMC\4828-7217-5097.v1-9/1/21
